Smith, J.
The law regulating the duties and liabilities of common carriers in the event of loss, in cases like this, was correctly given by the court in his charge to the jury, *351as settled by this court in the case of Chevallier v. Patton, 10 Tex., 346; Whitesides v. Turkhill, 12 Miss., 599. Whether the defendant, by custom or contract, was to cover the boats, so that the cotton would be protected from rain, was correctly presented to the jury, and we see no reason for disturbing it for any error in the charge in this respect.
The defendant objects to the charge of the court and the verdict of the jury, on the ground that interest on the amount of the damages was rendered. In the case of Fowler v. Davenport, 21 Tex., 635, it is said, that when the voyage has been commenced and a loss has been sustained, the net value of the article shipped at the place of destination is, in general, the criterion of damages for the breach of the contract, and that interest, as a legal incident, to that amount thus ascertained should not be allowed; but it is as well settled in the same opinion, that interest by way of punitory damages for any fraud, delinquency, or injustice done by the carrier to the owner may be awarded. Upon this ground interest is not allowed as a legal incident or natural consequence upon the amount that may be assessed by the jury; but as punitory or vindictive damages for the fraud, delinquency, or injustice done on the part of the carrier, and as a punishment on him for such "willful wrong or gross neglect.
The averments and evidence in the case show abundantly that the defendant was guilty of gross misconduct in selling off the plank that was used as a covering for the cotton on the boat and exposing it to the rain, and of gross neglect in detaining the cotton On the way for several weeks, exposed to rain and other injuries, and not forwarding it at the first opportunity; and we are satisfied that the law was correctly given to the jury, and that the evidence was abundant to support the verdict that the motion for a new trial was properly overruled.
Whatever interest Mercer had in the result of the suit is believed to have been on the side of the defendant, and *352hence could not have been introduced by him. (22 Tex., 660.) But this rule does not apply where the witness, as in this case, has been introduced by the party opposed to his interest.
We see no error in the proceeding in the cause, and the judgment must therefore be in all things
Affirmed.